Citation Nr: 1208656	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  06-34 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinea versicolor, claimed as a skin rash. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to service connected hypothyroidism and PTSD. 

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

4.  Entitlement to a total rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, L.P.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1985 to April 1989 and January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from: a November 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in San Diego, California that denied service connection for a skin disorder; November 2007; and January 2009 and October 2010 rating decisions by the RO located in Des Moines, Iowa that denied an increased rating for PTSD, service connection for sleep apnea, and TDIU, respectively.  Jurisdiction is with the RO located in Des Moines, Iowa.   

The Veteran was afforded a December 2011 videoconference hearing before the undersigned.  The hearing transcript is associated with the record.

The issue of service connection for sleep apnea was not certified for appeal.  The RO issued a statement of the case regarding this issue, but the Veteran did not submit a substantive appeal.  However, the Board accepted testimony regarding this issue at the December 2011 hearing.  Because the Board accepted testimony on this issue, the filing of timely substantive appeal is waived and the issue is before the Board.  Percy v. Shinseki, 23 Vet. App. 37, 43 (2009); 38 C.F.R. § 19.35.  


FINDINGS OF FACT

1.  A skin rash was not incurred during service.  

2.  Throughout the appeal period, the Veteran's service connected PTSD has been productive of occupational and social impairment which more nearly approximates deficiencies in the areas of work, family relations and mood, but is not productive of total social and occupational impairment. 

3.  At the December 2011 hearing, the Veteran stated that a 70 percent disability rating would satisfy his appeal for a rating in excess of 30 percent for service connected PTSD.  

4.  The Veteran meets the percentage requirements for the grant of TDIU and had service connected disabilities that prevented him from engaging in gainful employment for which he otherwise would have been qualified. 

5.  Sleep apnea is etiologically related to weight gain caused by service connected PTSD symptoms and medication.
  

CONCLUSIONS OF LAW

1.  The criteria for service connection for tinea versicolor, claimed as a skin rash, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b) (2011).  

2.  The criteria for a 70 percent rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011). 

3.  The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 4.16 (2011). 

4.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for sleep apnea and awarding the PTSD rating that would satisfy the Veteran's appeal, the claims for service connection for sleep apnea and an increased rating for PTSD are substantiated, and there are no further VCAA duties for these claims.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters issued in May 2005, March 2006, August 2007, October 2008, February 2009, and August 2010, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection, an increased rating, and TDIU.  Beginning March 2006, he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  While the March 2006 letter was furnished after the issuance of the appealed November 2005 rating decision for a skin disorder, the appeal was subsequently readjudicated in a Statement of the Case issued in October 2006.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). Specifically, the final rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Rather, Board hearings are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H (2011).  Thus, the duties imposed by Bryant are not applicable to Board hearings. 

Nevertheless, at the Veteran's December 2011 Board hearing, the undersigned identified the issues on appeal and suggested evidence that the Veteran should submit.  The Veteran provided testimony as to all treatment received for his claimed disabilities and submitted evidence following the hearing to support his claims.  The duties imposed by Bryant were thereby met.

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, and VA treatment records.  Additionally, the Veteran was provided adequate VA examinations for his claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

I.  Service connection claims

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended 38 C.F.R. §3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  There is no showing of aggravation in this instance, and it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

(i) Tinea veriscolor (also claimed as a skin rash)

Service treatment records do not include any complaints or findings concerning tinea veriscolor or any other type of skin rash.  In the March 2004 Post Deployment Health Assessment, the Veteran denied currently having skin diseases or rashes or having them at anytime during his deployment.  

VA treatment records show that as part of an infectious disease screening in September 2004, the treatment provider inquired as to whether the Veteran had a persistent skin rash.  He denied having a persistent skin rash.  

In his March 2005 claim, the Veteran reported that he developed a skin rash in November 2004.  He described it as being of an intermittent nature and affecting his neck, chest, and stomach.  He initially thought it would disappear following service in Southwest Asia, but it had persisted.  

In March 2005, the Veteran underwent a VA hypertension examination.  Upon clinical examination of the skin, the examiner found diffuse erythematous patches on the chest with light scaling.  

In October 2005, the Veteran underwent a VA skin examination.  He reported a rash over his neck, arms, and abdomen.  He detailed it as dime sized lesions that became slightly scaly at times and especially with sun exposure.  He said that the rashes started while he was stationed in Iraq.  Since then, they had waxed and waned without ever completely disappearing.  He noted that heat seemed to exacerbate the rashes.  Clinical examination of the skin showed a small area in the creases of the elbow of 2-4 millimeter (mm) erythematous areas.  No such areas were found on the Veteran's neck or abdomen.  The examiner diagnosed skin rash with minimal impact on functional ability.  He commented that the skin rash had not been diagnosed or treated, but it was clear that it was present shortly after separation from service.  

In his December 2005 notice of disagreement, the Veteran reported that the VA examiners indicated to him that the skin rash was related to service.  He reported that his wife would be willing to submit a lay statement saying the rash was present when he returned from Iraq.  

In November 2007, the Veteran was reexamined by VA for his claimed skin rash.  The examiner observed that the rash was first reported in the March 2005 VA examination.  The Veteran stated that he was unsure if it was present in Iraq and that, if present, he did not seek treatment for it.  He described it as being episodic and present in his groin area and upper chest area.  The examiner diagnosed probable tinea versicolor.  He commented that the rash appearance was variable and the most consistent date of the onset was November 2004 with no history of rash being present in Iraq.  He further noted that tinea versicolor is a common skin fungus that does not appear to be connected to service in Iraq.  

Private medical records from Dr. J.B., dated in March 2006 reflect that the Veteran had "tinea" on his neck and chest.  However, in his January 2008 record, Dr. J.B. did not find any skin abnormalities during clinical examination.  

VA primary care clinic records from September 2009 do not show any additional skin problems.  

At the September 2010 VA TDIU examination, the Veteran reported having occasional rashes around the base of his neck or groin areas.  Clinical examination did not show any skin abnormalities.  The examiner assessed tinea versicolor as stable without functional limitations.  

At the December 2011 hearing, the Veteran testified that shortly after returning from his deployment a VA physician had noticed a skin rash.  He described it as being episodic and affecting his neck, trunk, and groin area.  He had not sought dermatology treatment for it.  Later in the hearing, he recalled that he had never seen this type of rash until he was in Iraq and that he was so preoccupied while he was deployed that he did not pay attention to it.  His wife reported that she initially noticed it shortly after he returned, mostly likely in the summer 2004.  She described it as redness around the neck.  

In December 2011, Dr. J.B. reported that the Veteran had tinea barbae, which had started during service in Iraq, "due to permanent changes to the skin has continued since."  He reported detailed questioning of the Veteran and observations of the Veteran's condition before and after the onset of symptoms.  Based on the questioning and observations, he believed the symptoms were service related.

Analysis

The Veteran contends that service connection is warranted based upon a continuity of symptomatology beginning in service.  It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

The Veteran is competent to report observable skin abnormalities such as skin rashes.  Caluza.  The Board has careful considered the testimony of the Veteran and his wife as to a continuity of symptomatology beginning in service.  38 C.F.R. § 3.303(b).  These reports; however, are inconsistent with his reports in his post-deployment questionnaire, at separation from service in September 2004; in his claim for service connection in March 2005; and with the statement he provided to the VA examiner in October 2005.  As late as November 2007, he was unsure whether he had symptoms in service.  The contemporaneous record shows that he did not initially report a rash until about a year following service separation; and that although he underwent treatment and evaluation prior to that time, no skin condition was identified.  In addition, his statements in November 2007 and December 2011 suggest that the skin rashes were initially manifested after service.  Due to his inconsistent statements and the clinical record, the Board does not find credible the reports that a skin rash was manifested during service.  Jandreau.  A finding of a continuity of symptomatology beginning in service is not warranted.  Id.; 38 C.F.R. § 3.303(b). 

The Board has considered the reports given by VA examiners in March and October 2005.  The Veteran asserts that these examiners expressed positive opinions in his notice of disagreement.  Careful review of these examination reports do not reveal a conclusion as to whether the skin rashes were initially manifest during active service.  Rather, the March 2005 examiner noted the presence of rashes, but did not express an opinion as to their initial manifestation.  The October 2005 examiner did not opine as to the presence of rashes during service.  Without a clear conclusion, the Board finds these opinions to have minimal probative value for showing a skin disorder in service.  Caluza. 

The Board has carefully considered Dr. J.B.'s December 2011 medical opinion in support of the claim.  He did not report any personal knowledge as to when the skin disease began, but obviously based his opinion on the history supplied by the Veteran.  He did not note the contrary history shown in the record.  Since the history reported by the Veteran is not credible, Dr. J.B.'s opinion, which is based on that history, is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The November 2007 VA examiner expressed a negative opinion.  He considered the conflicting reports of the initial manifestation of the skin rash and opined that the most consistent date of onset was in November 2004.  He opined that the diagnosed tinea versicolor rash was a common skin fungus unrelated to Iraq service.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted a clinical examination in forming his opinion.  It is plausible and consistent with the record.  The Board finds it to be highly probative and weigh against the claim.  Id.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for tinea versicolor, claimed as a skin rash, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(ii) Sleep apnea

Service treatment records do not contain any complaints or findings relating to sleep apnea.  

VA treatment records from February 2008 show that the Veteran was referred for a sleep study upon complaints of snoring and daytime fatigue.  He underwent an all night poly somnogram.  It confirmed severe obstructive sleep apnea (OSA).  He was given a continuous positive airway pressure (CPAP) machine for daily nighttime use.  

In his August 2008 claim, the Veteran reported that he had snoring, headaches, breathing problems during sleep, daytime sleepiness, and night-sweats immediately after his deployment.  He reported that his VA medical providers related his symptoms to hypothyroidism and PTSD until a recent sleep study.  He asserted that the weight gain caused by service connected hypothyroidism caused the onset of sleep apnea.  

In December 2008, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was initially diagnosed with hypothyroidism in June 2005 and that he had gained weight during the past year.  Clinical examination showed respiratory function within normal limits.  The examiner diagnosed OSA controlled by CPAP machine use.  He expressed a negative opinion citing a medical study that only showed an association between sleep apnea and hypothyroidism in the presence of macroglossia.  He stated that macroglossia was not present.  He also reported that sleep apnea was not related to the hypothyroid disorder as his thyroid hormone levels were normal.  

In February 2009, Dr. J.B. reported that he believed it was as likely as not that the Veteran's sleep apnea was related to PTSD and associated weight gain.  He commented that sleep apnea developed after separation.  

In a statement received in March 2009, the Veteran's wife reported that she began noticing that he had sleep problems.  She cited snoring, daytime fatigue, interrupted sleep patterns, headaches, dry throat, and irritability.  

As part of a VA TDIU examination, the examiner evaluated the Veteran's sleep apnea.  He reported using a CPAP machine with good results.  Although he awoke several times during the night, he generally felt well rested in the morning.  The examiner diagnosed OSA and commented that it was more likely than not secondary to obesity.  He noted that the Veteran met the class I obesity standards in March 2000 and that his weight had fluctuated, but did not appreciably change after the diagnosis of hypothyroidism.  He commented that the recent weight gain was most consistent with a sedentary lifestyle following retirement.  

At the December 2011 hearing, the Veteran related his sleep apnea as being secondary to hypothyroidism.  He reported that he gained between 60 and 70 pounds due to his thyroid condition.  

In December 2011, Dr. J.B. reported that the Veteran's sleep apnea was related to his significant weight gain, which in turn was related to service connected hypothyroidism, PTSD, and associated medication.  

Review of the evidence shows that the Veteran developed sleep apnea following service and several physicians attributed it to weight gain.  Dr. J.B. provided February 2009 and December 2011 statements in which he opined that service connected PTSD and related medications led to the weight gain attributed to sleep apnea.  He based his opinion on clinical observations over an extended treatment period.  Dr. J.B.'s opinion is plausible and consistent with the record.  Caluza.  The evidence of record does not conflict with this opinion.  Hence, the Board considers Dr. J.B.'s statements to be persuasive evidence that sleep apnea is due to PTSD related weight gain.  Service connection for sleep apnea as secondary to PTSD is granted.  38 C.F.R. §§ 3.102, 3.310. 
  
II.  Increased rating for PTSD

Laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 30 percent disability rating is warranted when there is social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the GAF scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Factual Background

In January 2006, the Veteran had an initial teleconference session at the VA Mental Health Clinic (MHC).  He reported psychiatric problems since returning from Iraq.  He had intrusive thoughts and nightmares.  He endorsed having an anxious mood, increased arousal, and irritability.  He denied suicidal or homicidal ideation.  The examiner diagnosed PTSD and assigned a GAF score of 50.  

The Veteran continued to have regular telepsychology sessions at the VA MHC following the initial teleconference session.  His complaints consisted of depressed and anxious moods, intrusive memories from Iraq, and domestic and occupational struggles.  

In March and October 2006, the Veteran expressed some suicidal ideation, but denied any intent or plan.  The examiner regularly counseled the Veteran and maintained GAF scores of 49 and 50 from January 2006 until September 2007.  In September 2007, the examiner increased the GAF score to 55 without an explanation.  At this session, the Veteran reported attending a professional baseball game, but felt unsafe while traveling to and from the game.  

In July 2007, the Veteran claimed that his PTSD symptoms had increased in severity and warranted a rating in excess of 30 percent.  38 C.F.R. § 4.130, DC 9411.  He reported symptoms of delusions, flashbacks, suicidal ideation, near-continuous panic and depression, impaired impulse control, irritability, difficulty adapting to stressful circumstances, inability to maintain effective relationships, and severe memory impairment.  He stated that severe depression impacted his ability to function at work and maintain appropriate grooming.  He also had severe memory impairment.  

In September 2007, the Veteran's wife reported that he had become socially isolative and begun to experience sleep disturbances and memory problems following his deployment.  

The Veteran underwent a VA PTSD examination in October 2007.  The examiner observed that the Veteran presented as anxious, fidgety, and generally uncomfortable.  The Veteran reported irritability citing difficulties with his teenage son and occupation.  He continued to live with his wife and teenage son and maintain full time employment.  However, he exhibited isolative behavior by avoiding crowds or any community activities.  He also had occupational problems including getting along with co-workers, increased anxiety, and memory difficulties.  He reported sleep difficulties and the examiner observed fatigue during the interview.  

The examiner characterized the Veteran's anxiety problems as poor stress tolerance and general nervousness.  Regarding his depressed mood, the examiner noted that while the Veteran denied active suicidal or homicidal ideation, he had some thoughts that could be considered passively suicidal.  He endorsed having crying spells and low energy to complete daily activities.  He complained about memory and concentration difficulties.  

The examiner summarized the Veteran's mental status as adequate overall, but noted his memory and concentration problems were stress related.  He commented that the Veteran's manner suggested anxiety.  However, his speech was logical and no hallucinations or delusions were displayed.  He had adequate memory and concentration for interview purposes, but expressed concern over these abilities.  

The examiner maintained a PTSD diagnosis and assigned a GAF score of 55.  He noted that the Veteran did not endorse many depressive symptoms and was on antidepressant medication through his primary care provider while receiving PTSD counseling from a psychologist.  He noted that the psychologist recently increased the GAF score to 55.  He concluded that the Veteran had a slight change in overall function as compared to his last VA PTSD examination in October 2005.  He commented that he believed the Veteran had only occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  He did not believe the Veteran had severe impairments in all life areas.    

The Veteran continued to have telepsychology counseling following the VA examination.  In October 2007, the counselor lowered the GAF score from 55 to 50 without an explanation and maintained GAF scores of 49 and 50 for the rest of the telepsychology counseling sessions.  The Veteran continued telepsychology treatment until February 2009.  

In December 2008, the Veteran underwent a VA PTSD examination.  He presented as appropriately groomed and displayed an anxious mood through his mannerisms.  Since the last VA examination, the Veteran described having increased depression, irritability, and interpersonal difficulty.  He continued to be employed, but had conflicts with his co-workers.  At home, he experienced marital strain and difficulties with his teenage son.  He reported having several hobbies he could complete by himself.  He denied having friends or participating in social activities.  

The examiner queried the Veteran about a range of symptoms and noted that he showed some proclivity for endorsing symptoms in a vague and nonspecific manner.  He reported having six to seven hours of sleep, but not feeling rested.  He described not having a lot of energy and reported occasionally not having energy to maintain his personal hygiene.  He had crying spells once or twice a week.  He endorsed daily suicide ideation, but denied any intent or plan.  Anxiety symptoms included persistent worries about occupational and domestic chores and relationships.  The examiner noted that his reported stomach problems, chest pain, and jaw could be somatic symptoms of anxiety in addition to the reported shortness of breath and headaches.  

The Veteran expressed concern about his memory disorder.  He had trouble remembering work assignments and used a palm pilot to supplement his memory.  He also noted memory difficulties while driving such as remembering his destination and missing turns.  He also reported being disciplined at work for email usage and that due to his sick leave usage, he had to present a letter from his physician to use sick leave.  

The examiner identified current PTSD symptoms consisting of nightmares, intrusive thoughts, hypervigilance, avoidant behavior to stimuli reminiscent of Iraq, social isolation, irritability, memory problems, and startle response.  He opined that compared to the October 2007 VA examination, the symptoms were unchanged.  However, he noted reports of increased subjective distress or discouragement and increased irritability.  He described the Veteran's depression as secondary to PTSD and noted the irritability and avoidant behaviors overlap and exacerbate his depressive symptoms.  He could not separate the depression and PTSD symptoms.  He diagnosed PTSD and a depressive disorder secondary to PTSD.  He assigned a GAF score of 57.  

A VA telepsychology note from December 2008 indicated that the Veteran had increasing memory problems affecting his domestic and occupational function.  At his February 2009 telepsychology session, the Veteran expressed increased PTSD symptoms over learning his unit had been redeployed and responding to a suicide incident during work.  A GAF score was not provided.  

In a subsequent VA primary care visit the same month, the Veteran had a positive suicide screening and was referred for further mental health consultation.  A suicide safety plan was developed.  

In March 2009, the Veteran discontinued telepsychology counseling and began face to face counseling at the VA MHC.  He reported having an increase in depressive and PTSD symptoms.  Mental status examination showed that the Veteran had a low mood as manifested by poor energy, anhedonia, apathy, and low motivation.  The examiner did not observe hyperarousal symptoms and reported that irritability was not present as the Veteran avoided conflict and suppressed his anger.  He noted passive suicide ideation and assessed it as not being of a true intent of self-harm.  He diagnosed PTSD and assigned a GAF score of 58.  Similar findings were made through September 2009 in treatment records documenting monthly visits to the VA MHC.  

In June 2009, the Veteran's wife reported that she had had relationship problems with the Veteran after he returned from Iraq.  She observed him having irritability, memory loss, and interpersonal difficulties following service in Iraq.  

In October 2009, VA MHC notes reflected an uptick in reported depressive and anxiety symptoms.  The examiner observed the Veteran to be more tense and anxious and noted passing suicidal thoughts without any plans.  He maintained diagnoses of chronic PTSD and mild to moderate depression.  He lowered the GAF score to 52.  The uptick in depressive and anxiety symptoms appeared to resolve somewhat in subsequent October and November 2009 treatment notes.  The examiner raised the GAF score to 55.  However, in December 2009, the GAF score was lowered to 50 upon reports of increased domestic stress.  The GAF score of 50 was continued through July 2010. 

In May 2010, a counseling psychologist issued a VA Vocational Rehabilitation Memorandum reflecting that it was infeasible for the Veteran to return to gainful employment because of his service connected disabilities.

In September 2010, the Veteran described having constantly fluctuating suicide ideation.  In a subsequent September 2010 individual psychotherapy session, the examiner found an overall stable presentation and increased the estimate GAF to a range of 53-58.  

The Veteran was also reexamined by VA for his PTSD symptoms in September 2010.  He presented as uncomfortable and anxious.  The examiner recited the recent psychiatric history.  He noted that the Veteran was recently determined to be incapable of gainful employment.  

Since the December 2008 VA examination, the Veteran had continued to live with his wife, but stopped working.  He cited increasing memory problems and irritability.  He had not worked since his June 2009 retirement and stated that he would have difficulty interacting with people in an occupational setting.  

He reported difficulty driving due to his memory problems and used written notes as aids.  He occasionally participated in a Veterans' group.  He reported trouble keeping up with his hobbies of carpentry, woodworking, and fishing.  He avoided any activity with crowds and any news or events relating to war.  He reported having nightmares two to three times per week.  He had intrusive memories of his deployment on a daily basis, despite trying to stay busy.  He continued to experience significant irritability over minor difficulties.  His PTSD symptoms caused martial difficulty.  He reported having some suicidal thoughts.

He affirmed having significant memory impairment.  He depended on notes, lists, and a personal digital assistant to aid his memory.  He mentioned several sources for his memory problems, including blast exposure, toxin exposure, PTSD and sleep apnea.  The examiner noted the Veteran's presentation of memory difficulties was very broad and encompassed just about every possible cognitive difficulty.  

The examiner observed the Veteran to have an anxious manner.  However, his speech was logical and did not evince hallucinations, delusions, or other formal thought disorder.  The examiner noted that he worried in a near compulsive manner.  He had adequate concentration and memory for interview purposes, but reported a severe memory difficulty.  He referred the Veteran for an additional cognitive screening due the generalized memory problems and possible traumatic brain injury (TBI).  

In terms of PTSD symptoms, the examiner judged them to be similar as reported at the December 2008 VA examination.  He described the Veteran as someone who showed occasional decreases in work efficiency, but generally was satisfactory self-functioning.  He noted that it was not clear whether the reported cognitive difficulties were related to TBI, PTSD, or another unidentified disorder.  

In October 2010, the examiner issued an addendum upon review of the recent cognitive findings.  He reported that these findings were sufficient to warrant an Axis I diagnosis of a cognitive disorder.  He noted that the Veteran was not currently service connected for TBI.  He reported that the cognitive difficulties could not be regarded as related to active service.  

He opined that the Veteran was not unable to work solely due to PTSD symptoms, but was unemployable due to both service connected PTSD and non-service connected cognitive problems.  He commented that not all of the impairment reflected in the GAF score was related to PTSD.  He diagnosed PTSD with depressive symptoms and a cognitive disorder, not otherwise specified.  A GAF score of 42 was reported.  

VA neurology consultation records from October 2010 reflected that the Veteran was judged to have a cognitive disorder due to both TBI and PTSD symptoms.  The examiner also noted that the Veteran continued to have passive suicide ideation and that increased psychiatric treatment may be necessary.  

VA MHC treatment records from October 2010 through October 2011 reflected regular treatment with assigned GAF scores from 53-58.  The treating psychologist assessed the Veteran's symptoms as stable.  

Social Security Administration (SSA) records received in January 2011 showed that the Veteran reported leaving work due to PTSD symptoms.  A SSA functional capacity assessment showed the Veteran had significant cognitive and psychiatric impairment.  The examiner noted the Veteran's wife reported that he had trouble maintaining appropriate grooming and that she assumed control of their finances due to his memory problems.  She also noted his interpersonal problems.  

The SSA examiner concluded that the Veteran's overall psychological function precluded gainful employment.  The SSA awarded disability benefits for a primary diagnosis of PTSD and a secondary diagnosis of a cognitive disorder, not otherwise specified.  The award was effective June 10, 2009.  

In July 2011, the RO granted service connection for TBI and assigned an initial rating of 10 percent.  

The Veteran continued psychotherapy throughout 2011.  He was assessed as having static symptoms and GAF scores of 58 were maintained during this period.  Notably, in August 2011, the examiner assessed the Veteran as doing fairly well.  He reported being active with home renovation projects and having less conflict with his wife and son.  In October 2011, he enjoyed attending his daughter's wedding, but expressed disappointment that his father did not attend.  

At the December 2011 hearing, the Veteran reported that he had nightmares, troubled relationships with his family, irritability, and socially isolative behaviors.  His wife observed that his memory and anger problems had recently increased.  The Veteran stated that he stopped working in June 2009 due primarily to his PTSD symptoms.  He also stated that he had thoughts of self harm or violence toward other on a daily basis.  He reported that a PTSD disability rating of 70 percent would satisfy his appeal for an increased rating.  


Analysis

The evidence reflects that the Veteran has exhibited deficiencies in most of the areas needed for a 70 percent rating throughout the appeal period.  Throughout the course of the appeal, he has experienced social isolation, conflicts with family and co-workers, severely impaired memory, intrusive thoughts about Iraq, a depressed and anxious mood, suicidal ideation, irritability, and hypervigilance.  He has consistently reported that his PTSD symptoms greatly impaired his occupational function, and he retired in June 2009 primarily due to PTSD symptoms.  These reports are indicative of deficiencies in the areas of family relations, work, mood and thinking. 

The Board has carefully considered the October 2007 and December 2008 VA examination reports.  In these reports, the VA examiners cited the criteria for a 30 percent rating in their assessments.  

Review of the October 2007 examination report shows the Veteran reporting passive suicidal thoughts, crying spells, memory difficulties, and significantly impaired domestic and occupational function.  During the December 2008 examination, he reported significant difficulty in maintaining interpersonal relationships.  He also reported occasional problems with maintaining personal hygiene, continued crying spells, daily suicide ideation, and a severe memory disorder.  

The examiner also commented that the Veteran's stomach problems, chest pain, and jaw pain may be somatic manifestations of anxiety.  During this period, the examiner conducting the regular telepsychology sessions from January 2006 through February 2009 assigned GAF scores around 50 for serious symptoms in most treatment notes.  See GAF scale in DSM-IV. 

In sum, the PTSD symptoms described by the Veteran at the October 2007 and December 2008 VA examinations are indicative of symptoms greater than those contemplated in the 30 percent rating criteria.  During this period, the Veteran's treating counselor maintained GAF scores reflecting serious symptoms.  For these reasons, the Board finds the October 2007 and December 2008 VA examiners' assessments of symptoms meeting the 30 percent rating criteria less persuasive.  

The Board notes that when the Veteran switched counselors in February 2009, the new counselor raised the GAF score to 58 and then lowered it to 50 in October 2009.  Although the examiner raised the GAF score to 58, the Veteran reported an increase in depressive and PTSD symptoms and having short lived passive suicidal ideations in March 2009.  Due to the raised GAF score conflicting with the Veteran's reports of increased symptomatology, the Board does not consider it sufficient evidence of a sustained improvement.  

In September 2010, VA examiner evaluated the Veteran's PTSD and assigned a GAF score of 42 to account for his severe memory impairments, which were inextricably intertwined with a cognitive disorder.  Since the examiner did not clearly distinguish the impairment attributable to PTSD and to a cognitive disorder, the Board considers the entire impairment due to PTSD. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, the September 2010 VA examination report also includes a GAF score showing PTSD symptoms that result in deficiencies in the areas of family relations, work, mood and thinking.  

VA treatment records from October 2010 through October 2011 indicate that the Veteran's domestic stressors had somewhat improved.  However, at the December 2011 hearing, he reported continuing PTSD symptoms and his wife reported that his memory and anger problems had recently increased.  Again, due to the conflicting reports, there is not enough evidence to warrant findings a sustained improvement.   

Overall, the evidence reveals that the Veteran has experienced impairment in most of the areas of work, school, family relations, judgment, thinking, and mood throughout the appeals period.  Accordingly, the Board finds that a rating of 70 percent for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411. 

The Veteran is generally presumed to be seeking the maximum schedular benefits for his claim, which for PTSD would be a total rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  At the December 2011 hearing, the Veteran stated that a rating of 70 percent and a TDIU rating would satisfy his claim for an increased PTSD rating.  Hence, further discussion of whether the criteria for a higher PTSD rating are met is not necessary.  


II.  Entitlement to TDIU

The RO considered an award of TDIU during the pendency of the appeal when the Veteran reported that he became unemployed.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

The Veteran has consistently reported that he retired in June 2009 due occupational impairment caused by service connected disabilities.  He asserts that he has been unemployable since that time.  In adjudicating a TDIU claim, the central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Veteran is currently service connected for the following disabilities: PTSD rated 70 percent disabling; tinnitus, hypothyroidism, diarrhea, and TBI, all rated as 10 percent disabling; left ear hearing loss and hypertension rated as noncompensably disabling.  He meets the criteria laid out in 38 C.F.R. § 4.16(a). 

The Veteran retired on June 10, 2009.  He has been in receipt of SSA disability benefits with a primary diagnosis of PTSD and secondary diagnosis of a cognitive disorder since his retirement.  

The Veteran was afforded a TDIU examination in September 2010.  The examiner concluded that the Veteran's physical health did not preclude employment.  He did not comment on whether the Veteran's psychiatric problems due to PTSD and TBI would preclude employment.  

The Veteran participated in a VA vocational rehabilitation program from July 2009 through May 2010.  In May 2010, a VA vocational rehabilitation counselor determined that it was medically infeasible for the Veteran to return to employment.  

At the December 2011 hearing, the Veteran reported that he had to retire due to PTSD and stomach disabilities.  Most of the GAF scores and the findings by SSA support a conclusion that the service connected disabilities preclude the Veteran from maintaining gainful employment.
 
The evidence shows that since at least June 10, 2009, the Veteran has been unable to maintain employment due to his service connected disabilities with PTSD and TBI appearing to cause the most occupational impairment.  The criteria for TDIU are met.





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinea versicolor, also claimed as a skin rash, is denied.  

Service connection for sleep apnea is granted.  

A rating of 70 percent for service connected PTSD is granted.  

Entitlement to a TDIU is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


